Citation Nr: 1516998	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.

2.  Entitlement to a compensable rating for tinea pedis.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from August 1976 to May 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2013 rating decision, the RO granted a retroactive increased disability rating of 10 percent for lumbosacral strain, effective December 10, 1998, and also assigned a 40 percent rating for that disability, effective July 27, 2010.  Because the increased disability ratings assigned are not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran last underwent VA examination in connection with his increased rating claims for lumbosacral strain and tinea pedis in December 2010.  In his July 2011 notice of disagreement (NOD) for the tinea pedis claim, the Veteran asserted that his skin disability had worsened since the December 2010 examination, indicating that his condition was clearly visible, caused him pain, and affected the skin from the bottom of his feet until halfway up to his knees.  In his May 2012 NOD for the lumbosacral strain claim, the Veteran asserted that his low back disability had worsened since the December 2010 examination, reporting that he had functional impairment due to pain on movement, side effects from his treating medication, and required use of a walking cane.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  Additionally, the Court has held that when evaluating disabilities that are subject to periodic exacerbations or outbreaks, such as skin disabilities, an examination should be scheduled during such an exacerbation.  See Ardison v. Brown, 2 Vet. App. 405 (1994).  As the Veteran has asserted that his conditions have worsened, the Board finds that additional examinations are warranted to determine the current nature and severity of the Veteran's service-connected lumbosacral strain and tinea pedis.

Finally, the record reflects that the Veteran receives VA treatment, but the most recent treatment notes are dated in September 2010 with an isolated VA treatment record dated in April 2013, simply noting the Veteran's request to resume a specific medication.  Thus all VA treatment notes dated from September 2010 forward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder VA treatment records from September 2010 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, the AOJ must schedule the Veteran for an appropriate examination to determine the current severity of his service-connected lumbosacral strain.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's lumbosacral strain in accordance with the general rating formula for diseases and injuries of the spine in 38 C.F.R. § 4.71a (2014).  A complete rationale for all opinions must be provided.

3.  The AOJ must also schedule the Veteran for an appropriate examination to determine the current severity of his service-connected tinea pedis.  The examination should be scheduled when the Veteran is experiencing a flare-up of his tinea pedis to adequately address the severity of his disability.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's tinea pedis and comment on the percent of the Veteran's entire body affected by his skin disability and whether he takes any medications (and, if so, then for what duration) to treat his condition.  The examiner should also comment as to the impact of tinea pedis on the Veteran's daily activities.  A complete rationale for all opinions must be provided.

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Finally, the AOJ must readjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the April 2013 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

